Citation Nr: 9909693	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1986 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in De Moines, 
Iowa.  This case was remanded by the Board in July 1997; it 
was returned to the Board in October 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A chronic acquired psychiatric disorder was not present 
in service and is not causally related to service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran failed to 
report for a December 1996 VA examination.  Pursuant to the 
Board's July 1997 remand, the veteran was scheduled for 
another examination in April 1998, but again failed to 
report.  The veteran was notified of his failure to report in 
a Supplemental Statement of the Case dated in July 1998, to 
which the veteran has not responded.

The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  As the veteran has prevented full 
development of his claim by refusing to appear for a VA 
disability examination scheduled pursuant to the Board's July 
1997 remand, the Board will proceed to address the veteran's 
claim based on the evidence currently of record.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  Personality 
disorders are not diseases or injuries for compensation 
purposes.  38 C.F.R. § 3.303(c).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service records indicate that the veteran was 
administratively discharged for a personality disorder.  The 
report of his service entrance examination is negative for 
evidence of psychiatric disability but service medical 
records document hospitalization for several suicidal 
gestures and ideation involving overdosing on various pills 
while intoxicated and scratching his wrists.  The veteran was 
diagnosed with several types of personality disorders and 
with situational depression, but no diagnosis of a chronic 
acquired psychiatric disorder is contained in the records, 
and his suicidal behavior was described as manipulative.  The 
January 1987 service discharge examination resulted in a 
diagnosis of immature personality disorder with borderline 
and dependent features, determined to have existed prior to 
the veteran's entry into service.

Medical records from the Black Hawk-Grundy Mental Health 
Center for April 1975 to July 1992 disclose that the veteran 
was initially evaluated in April 1975, at the age of six, for 
adjustment reaction to childhood.  Records from 1991 show 
treatment for depressive symptoms, which the veteran reported 
had always been present; the veteran reported a suicide 
attempt in service.  The veteran was diagnosed with primary 
type dysthymia of early onset.

On file are records from the Social Security Administration 
(SSA).  The records are largely concerned with the veteran's 
physical disabilities, but do note diagnoses in 1996 of 
obsessive-compulsive disorder (OCD) and depression, although 
the veteran was nevertheless not considered disabled for SSA 
purposes.  Vocational rehabilitation notes for December 1990 
to March 1992 show that the veteran reported experiencing 
employment difficulties secondary to his diabetes and 
Raynaud's syndrome.

On file is the report of a June 1991 examination of the 
veteran by the Black Hawk-Grundy Mental Health Center, at 
which time the veteran's childhood history of depressive 
symptomatology was noted, although the veteran denied 
treatment for his symptoms since that time.  The veteran 
reported that he had attempted to cut his wrists while 
intoxicated in service, but admitted that this attempt was 
designed to secure his discharge from service.  The veteran 
reported that his longest period of employment after service 
had lasted 11 months, and that he had quit that position due 
to health reasons.  The veteran was diagnosed with dysthymia 
of primary and early onset, and with a personality disorder 
not otherwise specified with passive, dependent and avoidant 
traits.

Of record are private medical reports from the University of 
Iowa Hospitals and Clinics for December 1991 to November 
1995.  The records show that the veteran, in 1995, exhibited 
obsessive-compulsive and antisocial traits during an 
interview.  At that time, he reported that he worried about 
getting enough sleep, and averred that this concern began in 
service.  He also indicated that he had experienced intrusive 
thoughts intermittently since childhood.  The veteran 
reported slitting his wrists in service, but informed the 
examiner that his intention at that time was to secure his 
release from service.  The veteran also reported recent 
treatment for depression secondary to the death of his wife's 
daughter and his diagnosis of diabetes.  The veteran was 
diagnosed with OCD and anti-social personality traits.

On file are several statements by the veteran in which he 
averred that he was never treated for a mental disorder prior 
to service, but that his psychiatric disability arose in 
service when he became depressed.  The veteran stated that he 
did not seek treatment after service because his psychiatric 
disability prevented him from realizing that he had a 
problem.

Of record is a statement, dated in January 1996, from the 
veteran's father, in which the author reports that he urged 
the veteran to seek psychiatric help immediately after 
service for problems the veteran developed in service, but 
that the veteran refused.

The veteran was afforded a VA general medical examination in 
February 1996, at which time the examiner noted that the 
veteran had not worked since service.  The veteran reported 
to the examiner that he had been discharged from service due 
to a personality disorder with depression, and he reported 
the subsequent appearance of obsessive-compulsive behavior.  
The veteran was diagnosed with history of personality 
disorder with obsessive-compulsive characteristics and 
depression. 

The veteran was afforded a VA psychiatric examination in 
February 1996, at which time the examiner reviewed the 
veteran's claims file, but noted the absence in the file of 
any material concerning psychiatric treatment in service, or 
of any private treatment records.  The veteran informed the 
examiner that he in fact held many positions for short 
periods of time after service, and that he had recently quit 
a position secondary to continued psychological problems.  He 
reported that his psychological problems began in service 
after he was ostracized by command and crew for reporting a 
shipmate's drug use, and he reported experiencing suicidal 
ideation and depression, and indicated that he had attempted 
suicide.  He denied suicidal ideation since service and 
indicated that he first sought psychiatric treatment in 1992; 
he reported that he was ultimately determined to exhibit OCD.  

The examiner diagnosed the veteran with major depressive 
disorder and with OCD.  Based on the veteran's reported 
history, the examiner noted that the veteran did not have a 
history of depression or obsessive-compulsive behavior prior 
to enlistment, and that the veteran's OCD appeared to have 
occurred after discharge.  The examiner stated that the 
veteran appeared to have had the onset of depressive 
symptomatology while on active duty, and he suspected that 
during service or shortly thereafter the appearance of 
obsessive-compulsive ideation started.  The examiner opined 
that the OCD, in combination with depression, led to 
significant impairment in the veteran's work and social 
setting.

VA treatment records for February 1996 to September 1996 show 
that the veteran reported overdosing on medications while in 
service in order to secure his discharge therefrom, but 
indicate that he had not engaged in similar behavior since 
that time.  The veteran was diagnosed with OCD and secondary 
depression.  At an August 1996 psychological evaluation, the 
veteran stated that he had experienced suicidal thoughts 
while in service, leading to two overdoses, but the 
interviewer felt that the veteran was evasive in reporting 
his military history.  The veteran also reported that he did 
not work for two years following service.  Psychological 
testing suggested the presence of depression and a mixed 
personality disorder.  After reviewing the test results, the 
examiner determined that there was little specific evidence 
for OCD, and that there appeared to be an element of 
secondary gain regarding the veteran's complaints

On file is a June 1997 discharge summary from the Mental 
Health Center of Mid-Iowa.  The summary indicates that the 
veteran was diagnosed with OCD and rule out mood disorder 
secondary to diabetes and hypothyroidism; the Axis IV 
stressors were identified as occupational problems and 
problems with his primary support group.  The summary 
discloses that the veteran was afforded therapy, but that he 
was eventually discharged due to failure to report for 
appointments. 

On file is the report of a September 1997 examination of the 
veteran by the Black Hawk-Grundy Mental Health Center, at 
which time the veteran reported continuing problems with 
anxiety and OCD.  The veteran indicated that he was under a 
significant amount of stress while in service.  Following 
examination, the veteran was diagnosed with anxiety disorder, 
not otherwise specified, and with probable residuals of 
attention-deficit hyperactivity disorder and OCD.

As noted previously, personality disorders are not diseases 
or injuries for VA compensation purposes.  Moreover, while 
the record reflects that the veteran was treated for 
adjustment reaction to childhood in 1975, there is no 
indication that he was diagnosed with a chronic psychiatric 
disability at that time.  Although the veteran made several 
suicide gestures and was diagnosed with situational 
depression in service, no diagnosis of chronic acquired 
psychiatric disability was rendered during service and the 
veteran's psychiatric complaints were attributed at service 
separation to personality disorders.  Moreover, there is no 
medical evidence of chronic psychiatric disability until more 
than three years after service.  Although the February 1996 
psychiatric examiner stated that the veteran's depressive 
symptomatology appeared to have started in service and that 
he suspected that the veteran's OCD ideology started in 
service or shortly thereafter, the examiner notably did not 
review the veteran's service medical records, but rather 
based his opinion on history supplied by the veteran 
indicating that he exhibited suicidal depression in service, 
without reference to his many diagnoses of personality 
disorders.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In any event, the examiner qualified his opinion of the 
etiology of the veteran's disability, indicating only that 
the veteran's depressive symptomatology appeared to have 
originated in service and that he suspected that the 
veteran's obsessive-compulsive ideation first appeared in 
service or shortly thereafter, and did not assess the 
likelihood that the veteran's psychiatric disability 
originated in service.  As noted previously, the veteran 
failed to cooperate with subsequent examinations to determine 
the etiology of his psychiatric disability.

Although several VA and private medical records document the 
veteran's contention that his psychiatric disability began in 
service, other than the report of the February 1996 VA 
psychiatric examination described above, none of the records 
further address the etiology of the disability.  Evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In essence, 
the one medical opinion supporting the veteran's claim is 
only minimally supportive.  It provides no basis for 
concluding that it is at least as likely as not that his 
psychiatric disability was incurred in or aggravated by his 
period of service.  The Board notes that the veteran has 
repeatedly asserted that his behavior in service represented 
the onset of his psychiatric disability.  However, as a 
layperson, he is not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
therefore finds that application of the evidentiary equipoise 
rule, which mandates that where the evidence is balanced and 
a reasonable doubt exists as to a material issue, the benefit 
of the doubt shall be given to the claimant, is not required 
in this case.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.102 (1998); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for psychiatric disability 
is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 8 -





